United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 22, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-50382
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BERNARDINO MERAZ-MEJIA,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 5:-05-CR-97-3
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernardino Meraz-Mejia (Meraz) appeals the sentence he

received after he pleaded guilty to transporting aliens.          The

court pretermits the issues whether Meraz adequately briefed a

challenge to his appeal waiver and whether the waiver was knowing

and voluntary.     See United States v. Story, 439 F.3d 226, 230-31

(5th Cir. 2006).

     Meraz argues that the district court imposed an unreasonable

sentence in light of United States v. Booker, 543 U.S. 220

(2005), because the sentence was greater than necessary to meet

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50382
                                -2-

the sentencing goals of 18 U.S.C. § 3553(a)(2).    The district

court’s statements at sentencing in response to Meraz’s several

arguments show that the court was aware of the advisory nature of

the Guidelines and that it adequately considered § 3553(a)’s

factors when it sentenced Meraz.     See United States v. Mares,

402 F.3d 511, 518-19 (5th Cir.), cert. denied, 126 S. Ct. 43

(2005).   Moreover, Meraz’s sentence, which was within the

applicable guidelines range, is presumed to be reasonable, and

does not present “rare” circumstances that would warrant a

conclusion that it is unreasonable.    See United States v. Alonzo,

435 F.3d 551, 554 (5th Cir. 2006).

     AFFIRMED.